JACK R. MILLER, Judge,
concurring.
As the majority opinion points out, appel-lees modified the “Hayes System” to the extent of providing for advanced step starting pay for many of the physical plant employees, but not for beginning clerical employees. Therefore, under the circumstances of this case, it seems to me that appellants established a prima facie case of sex discrimination unless the last sentence of 42 U.S.C. § 2000e-2(h), the “Bennett Amendment,” applies. I am satisfied that it does apply,8 so that a showing of “equal work” was required of appellants. The finding of the district court that no such showing was made is clearly supported by substantial evidence. Accordingly, I agree that the judgment of the district court should be affirmed.

. Such is the opinion of five circuits: Calage v. University of Term., 544 F.2d 297 (6th Cir. 1976); Laffey v. Northwest Airlines, Inc., 12 EPD ¶ 11,216 at 5609, Nos. 74-1791 and 75-1334 (D.C.Cir. Oct. 20, 1976); Orr v. Frank R. MacNeill & Son, Inc., 511 F.2d 166 (5th Cir.), cert. denied, 423 U.S. 865, 96 S.Ct. 125, 46 L.Ed.2d 94 (1975); Ammons v. Zia Co., 448 F.2d 117 (10th Cir. 1971); Schultz v. Whea-ton Glass Co., 421 F.2d 259 (3d Cir.), cert. denied, 398 U.S. 905, 90 S.Ct. 1696, 26 L.Ed.2d 64 (1970). Three district courts in this circuit are also of this view: the court below, Howard v. Ward County, 418 F.Supp. 494 (D.N.D.1976), and Di Salvo v. Chamber of Commerce of Greater Kansas City, 416 F.Supp. 844 (D.Mo. 1976).